Citation Nr: 0027333	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-10 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
dislocated left knee.

2.  Entitlement to service connection for residuals of a 
fractured right clavicle with loss of motion of the right 
shoulder.

3.  Entitlement to a compensable rating for bilateral hearing 
loss, on appeal from the initial evaluation.

4.  Entitlement to a compensable rating for eczema of the 
feet, on appeal from the initial evaluation.

5.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March to June 1969 and 
October 1979 to October 1983.  It also appears from the 
record that the veteran had subsequent Reserve duty during 
the mid-1980s.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
residuals of a dislocated left knee and a fractured right 
clavicle with loss of motion of the right shoulder are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.

2.  An average 29 decibel loss, coupled with a speech 
recognition score of 96 percent in the right ear (level I) 
and an average 31 decibel loss, coupled with a speech 
recognition score of 96 percent in the left ear (level I), 
warrant a noncompensable rating for bilateral hearing loss. 

3.  The veteran has periodic episodes of skin rashes around 
the ankles, however, exfoliation, exudation or itching 
involving an exposed surface or extensive area is not shown.

4.  The veteran's service-connected disabilities do not cause 
a problem with employment. 


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
residuals of a dislocated left knee and a fractured right 
clavicle with loss of motion of the right shoulder are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for the initial assignment of a 
compensable rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999).

3.  The criteria for a compensable rating for eczema of the 
feet have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Code 7806 
(1999).

4.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324 is not warranted.  38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a claimant's application for benefits under the laws 
administered by the VA is incomplete, VA shall notify the 
claimant of the evidence necessary to complete the 
application.  38 U.S.C. § 5103(a).  This duty to notify 
arises when VA is on notice that relevant evidence may 
have existed, or could have been obtained, that, if true, 
would have made the claim 'plausible' and that such 
evidence had not been submitted with the application.  
Robinette v. Brown, 8 Vet. App. 69, 80 (1995); see also 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  
In this regard, although it appears that the veteran may 
have served in the Reserves during the mid-1980s, the 
Reserve records have not been associated with the claims 
file.  In March 1996, the National Personnel Records 
Center (NPRC), responding to the RO's request, provided 
the veteran's service medical records.  These records did 
not include any Reserve records.  During a March 1996 VA 
examination, however, the veteran reported that he 
injured his right shoulder and left knee in a motor 
vehicle accident while on Reserve duty in 1985.  

Realizing that the service medical records did not 
include the veteran's Reserve records, in April 1996, the 
RO asked the veteran in writing to provide information 
with respect to his Reserve service in order for it to 
locate them.  To date, however, the veteran has not done 
so.  

In addition, the veteran has failed to provide VA with a 
current address since July 1997.  Therefore, VA has been 
unable to contact him about any of his claims on appeal.  
While there is certainly a duty to assist, such a duty 
does not relieve a claimant entirely from assisting 
himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way 
street"). For these reasons, the Board concludes that VA 
has met its statutory duty, and the veteran has not 
provided the requested information with respect to the 
veteran's reported Reserve duty.  Accordingly, for these 
reasons, the Board will proceed to decide the issues on 
appeal based upon the evidence of record.

I.  Service connection

With respect to the appellant's claims for entitlement to 
service connection for residuals of a dislocation of the left 
knee and for residuals of a fractured right clavicle with 
lost range of motion, the legal question to be answered 
initially is whether he has presented evidence of well-
grounded claims; that is, claims that are plausible.  If a 
claim is not well grounded, the appeal must fail and there is 
no duty to assist with any further development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

As noted, the veteran's medical records from his Reserve 
service are not associated with the claims file.  
Nevertheless, for the reasons stated above, the Board is 
satisfied that VA's duty has been met and that all reasonable 
efforts to develop the record have been made.  The Board 
finds that the notification with respect to his Reserve 
records provided to the veteran by the RO complies with the 
due process requirements.

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury incurred in or 
aggravated during active service, or, where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, for 
certain diseases defined as chronic that were initially 
manifested to a degree of 10 percent or more within an 
applicable presumptive period following active duty.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (1999). 

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or from 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991 & Supp. 2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit, 5 Vet. App. at 
92; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
Court has stated that the quality and quantity of the 
evidence required to meet the statutory burden depends upon 
the issue presented by the claim.  Grottveit.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.
Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  38 C.F.R. § 
3.303(b).

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's service medical records are 
negative for a left knee or right shoulder injury.  

The post-service medical records reveal that the veteran has 
been diagnosed with a left knee and a right shoulder 
disorder.  For example, according to a March 1996 VA 
examination report, an examiner diagnosed an old fracture of 
the right clavicle with marked overlapping and loss of motion 
of the right shoulder and an old dislocation of the left knee 
with protruding mass at the anterior tibial level.  

After reviewing the evidence of record, the Board finds that 
the veteran's claims are not well grounded.  First, the 
service medical records mentioned above do not reveal 
complaints, findings, or diagnosis of a left knee or a right 
shoulder disorder.  

Second, although the veteran maintains that he injured his 
left knee and right shoulder during Reserve service in 1985, 
he has not provided the requested information with respect to 
his Reserve service.  Therefore, there is no competent 
evidence that he injured his left knee or right shoulder 
during Reserve service in 1985.  

Lay testimony may be competent evidence regarding continuity 
of symptomatology because it relates to an observable 
condition.  See 38 C.F.R. § 3.303(b) (1994); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (lay testimony iterating 
knowledge and personal observations of witness are competent 
to prove that claimant exhibited certain symptoms at a 
particular point in time following service).  Therefore, as a 
lay person, he is competent to report that he experienced 
left knee and right shoulder injury during his Reserve 
service in 1985. 

Nevertheless, even assuming without conceding that the 
veteran injured his right shoulder and left knee as reported, 
as the veteran has submitted no medical evidence that his 
currently diagnosed old dislocation of the left knee with 
protruding mass at the anterior tibial level and old fracture 
of the right clavicle with marked over lapping and loss of 
motion of the right shoulder are in any way due to service or 
a reported motor vehicle accident in 1985 during Reserve 
service, the third prong of Caluza is not satisfied.  The 
third prong of Caluza requires competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Without it, the claims are not well grounded.  
As such, service connection for an old dislocation of the 
left knee with protruding mass at the anterior tibial level 
and an old fracture of the right clavicle with marked over 
lapping and loss of motion of the right shoulder must be 
denied.  
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had any of the 
claimed disorders, and as the appellant has submitted no 
medical opinion or other competent evidence to support his 
claim that these disorders are in anyway related to his 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.

The Board notes that, absent the submission and establishment 
of a well-grounded claim, VA cannot undertake to assist a 
veteran in developing facts pertinent to that claim.  Morton 
v. West, 12 Vet. App. 477, 486 (1999).  Hence, the benefits 
sought on appeal are denied.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  Original ratings

The veteran is appealing the original disability ratings 
assigned following an award of service connection, as well as 
his claim for benefits under the provisions of 38 C.F.R. 
§ 3.324, and, as such, the claims are well grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  In such a case as this it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records pertaining to the 
service-connected disabilities at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, since VA's attempt to correspond with the 
veteran have been unsuccessful, evaluations will be made on 
the basis of the evidence of record.

A.  Bilateral hearing loss

Although VA amended the part of the Schedule for Rating 
Disabilities that covers the ears and other sense organs, 64 
Fed. Reg. 25206 (May 11, 1999), effective June 10, 1999, 
these changes did not affect the percentage evaluations 
relevant to this case.

Ratings for defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I, for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (1999).

Examinations are conducted using the Maryland CNC controlled 
speech discrimination test together with the results of the 
pure tone audiometry test.  See 38 C.F.R. §§ 3.385, 4.85(a) 
(1999).  The results are then analyzed using the tables 
contained in 38 C.F.R. § 4.85.  The claims file reveals that 
the veteran has recently been tested for hearing loss.

According to the March 1996 VA audiologic examination, the 
veteran complained of hearing loss.  The audiometric results 
were as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
10
10
45
50
29
LEFT
10
15
45
55
31

The speech recognition threshold was 96 bilaterally pursuant 
to the Maryland CNC controlled speech discrimination test.  
This corresponds to level I hearing in the right ear and 
level I in the left ear, which is assigned a noncompensable 
rating.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100 (1999).  Consequently, a compensable evaluation is 
not warranted for bilateral hearing loss.

In reaching this decision, the Board acknowledges the 
veteran's statements regarding the adverse impact the 
bilateral hearing loss has had on his life.  Nevertheless, in 
rating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's service-
connected bilateral hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (1999).

B.  Eczema of the feet

The RO rated the veteran's eczema of the feet under 
Diagnostic Code 7806.  Under Diagnostic Code 7806, a 
noncompensable evaluation is warranted when there is slight, 
if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area; 10 percent rating is 
warranted for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

According to a March 1996 VA examination report, the veteran 
complained of a recurrent pleuritic rash bilaterally over the 
medial ankles, which has occurred intermittently since he was 
stationed in Panama during service.  The veteran reported 
that the rash would occur once or twice a year and stay for 
three to four months.  He explained that the rash would begin 
as red bumps with a white central core.  The rash would then 
form a ring, which would blister, develop pus, and bleed.  He 
reported that he had used various medications over the years, 
to include Mycelex, Kenalog cream, Westcort cream, and Keflex 
capsules.  Physical examination revealed that the veteran had 
a 3.5 x 5 centimeter hypopigmented patch with several 
hyperpigmented macules around the periphery of the medial 
aspect of his left ankle and a 2.5 x 4.5 centimeter 
hypopigmented patch with surrounding hyperpigmentation of the 
medial aspect of his right ankle.  The examiner diagnosed 
that there were no active lesions at the time of examination.  
The lesions that were present on his ankles were the result 
of prior inflammation.  The examiner added that these post-
inflammatory pigmentation alterations could be secondary to 
such conditions as lichen simplex chronicus, which commonly 
occurs around the ankles, and neurodermatitis, the most 
likely diagnosis.  The examiner continued, however, that 
other eczematous eruptions could be occurring and account for 
the veteran's description of the rash, as well as the current 
clinical appearance.  The examiner advised the veteran to 
return during an acute flare up for a definitive diagnosis. 
As noted, the veteran failed to inform the RO of his 
whereabouts.  Moreover, there is no further medical evidence 
of record with respect to the veteran's eczema of the feet.

Based on a review of the record, the Board finds that a 
compensable rating is not warranted for the veteran's eczema 
of the feet.  The evidence of record essentially fails to 
show that the veteran's eczema is manifested by exfoliation, 
exudation or itching of an exposed surface or extensive area.  
For example, the Board finds that the ankles are not 
considered an exposed or extensive area.  Furthermore, the 
March 1996 VA examiner noted that there were no active 
lesions at the time of the examination. 

Although the veteran reported to the VA examiner that the 
rash flared up once or twice a year, and lasted up to three 
or four months at a time, there is no objective evidence to 
buttress his descriptions.  Furthermore, the RO has been 
unable to develop the veteran's claim further because he has 
not provided it with a current address.

For these reasons, the Board finds that a compensable rating 
is not warranted because the preponderance of the evidence of 
record is against a showing that the veteran's eczema is 
manifested by exfoliation, exudation or itching of an exposed 
surface or extensive area.  Diagnostic Code 7806.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's service-
connected eczema of the feet.  Gilbert; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

III. Extraschedular

The Board has considered whether a referral is warranted for 
an extraschedular rating pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).  In the instant case, 
however, there has been no showing that the veteran's 
bilateral hearing loss and eczema of the feet have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  Under these circumstances, the 
Board determines that the criteria for referral for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

IV.  38 C.F.R. § 3.324

With respect to the claim for a compensable evaluation under 
38 C.F.R. § 3.324, the Board notes that this section provides 
that where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation can be assigned, 
but not in combination with any other rating.  Service 
connection is in effect for bilateral hearing loss and for 
eczema of the feet, both of which are evaluated as 
noncompensably disabling.

As discussed above, the record demonstrates that neither 
service-connected disability is symptomatic or productive of 
functional impairment.  According to the March 1996 VA 
examinations, the veteran had level I hearing bilaterally and 
eczema of the feet that showed no exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  
Thus, there is no basis in the record for concluding that the 
service-connected disabilities would interfere with normal 
employability.  Accordingly, a compensable evaluation is not 
warranted under the provisions of 38 C.F.R. § 3.324.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a dislocated left knee 
and for residuals of a fractured right clavicle with loss of 
motion of the right shoulder is denied.  

A compensable rating for bilateral hearing loss and for 
eczema of the feet is denied.

Entitlement to compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.



		
	JAMES W. LOEB
	Acting Veterans Law Judge, Board of Veterans' Appeals



 

